Citation Nr: 0127222	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-16 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for skin 
disease, classified as dermatitis of the left knee and crural 
area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a noncompensable 
rating for appellant's service-connected skin disease, 
classified as dermatitis of the left knee and crural area.  A 
"Travel Board" hearing was held before the undersigned 
Board member in September 2001.  


REMAND

The veteran seeks a compensable rating for his service-
connected skin disease, currently classified as dermatitis of 
the left knee and crural region, incurred secondary to a 
fungal infection.  Since the clinical evidence of record is 
unclear as to the nature, extent, and current severity of his 
skin disease and it does not appear that the RO has afforded 
him a VA dermatological examination since over a decade ago, 
additional medical examination is indicated as the medical 
evidence of record is insufficient to properly rate the 
disability at issue.  The VA's statutory duty to assist 
dictates that the veteran be afforded a complete and thorough 
medical examination.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see Fenderson v. West, 12 Vet. App. 119, 127 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment, such as VA and 
private clinical records, which are not 
already of record, are associated with 
the claims folder.  If any requested 
records are not available, or the search 
for such records otherwise yields 
negative results, that fact should be 
noted in the claims file, and appellant 
and his representative should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so.  The appellant should be requested to 
sign and submit appropriate consent forms 
to release any private medical reports to 
the VA.  

2.  With respect to the appellate issue 
of an increased (compensable) rating for 
skin disease, classified as dermatitis of 
the left knee and crural area, the RO 
should arrange a VA dermatologic 
examination.  The examiner is requested 
to review the entire claims folder and 
determine the nature, extent, and 
severity of appellant's skin disorder 
currently manifested and its etiology.  
All indicated tests and studies should be 
conducted, and color photographs of the 
affected areas of the skin should be 
accomplished, if feasible.  The examiner 
should provide a sufficient description 
of the nature and extent of any skin 
disease manifested, such as:  The 
location and number of any skin lesions; 
whether ulceration, crusting, 
exfoliation, exudation, or itching is 
involved and if so, the severity thereof 
(e.g., is it extensive); whether the skin 
disease is markedly disfiguring or 
exceptionally repugnant; whether the skin 
disease has "systemic or nervous 
manifestations"; and whether the skin 
disease is responsive to treatment.  The 
examiner should differentiate which 
symptoms are reasonably attributable to 
the service-connected skin disease, 
classified as dermatitis of the left knee 
and crural area, versus any other skin 
disorder that may be present.  If any 
other skin disease is manifested, the 
examiner should express an opinion as to 
the degree of probability that it may be 
part and parcel of, or otherwise related 
to, the service-connected skin disease.  
The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected skin 
disability should be described.

3.  The RO should review the claims 
folder and ensure compliance with this 
remand.  The RO should also ensure that 
necessary development required by the 
Veterans Claims Assistance Act of 2000 
and its regulations is substantially 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
substantially satisfied.

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an increased (compensable) 
rating for the service-connected skin 
disease, with consideration of applicable 
court precedents and statutory and 
regulatory provisions.  The RO should 
clarify whether any additional skin 
disease, if present, should be considered 
part and parcel of, or otherwise related 
to, the service-connected skin disorder.  

To the extent the benefit sought is not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


